PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4674
PAUL DAMERON MIDGETT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                            (CR-99-181)

                          Argued: May 9, 2003

                       Decided: September 4, 2003

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Vacated and remanded by published opinion. Judge Traxler wrote the
opinion, in which Judge King and Judge Gregory joined.


                              COUNSEL

ARGUED: Charles Robinson Brewer, Asheville, North Carolina, for
Appellant. Kenneth Michel Smith, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee. ON BRIEF: Robert J. Con-
rad, Jr., United States Attorney, Charlotte, North Carolina, for Appel-
lee.
2                      UNITED STATES v. MIDGETT
                              OPINION

TRAXLER, Circuit Judge:

   In November 2000, Paul Dameron Midgett was convicted of dam-
aging a vehicle by means of fire and injuring another thereby in viola-
tion of 18 U.S.C.A. § 844(i) (West 2000), bank robbery in violation
of 18 U.S.C.A. § 2113(a) (West 2000), and threatening a bank teller
with gasoline in the course of a bank robbery in violation of 18
U.S.C.A. § 2113(d) (West 2000). He received life sentences on all
three convictions under the federal "three strikes" law. See 18
U.S.C.A. § 3559(c) (West 2000). Because the court erred in forcing
Midgett to choose between his right to a lawyer and his right to testify
on his own behalf, we vacate and remand for a new trial.

                                   I.

   In October 1999, J. W. Shaw, Jr., was eating lunch in his van at a
worksite in Mecklenburg County, North Carolina, when a man
approached him with a cup of gasoline, threw it in his face, and
demanded his money. After Shaw gave the man his billfold, the
assailant ignited the gasoline with a lighter, inflicting burns to Shaw’s
face, neck, ears, and hands. In November 1999, Paul Midgett and
Theresa Russell were charged with this crime (Count One), as well
as with using a similar technique later the same day to rob a bank in
Union County, North Carolina (Counts Two and Three). Russell
eventually agreed to cooperate with the government; Midgett decided
to go to trial.

   From the outset, Midgett and his lawyer appear to have been at
odds. Before trial began, Midgett’s lawyer moved to withdraw
because of disagreements with his client as to how to proceed. Among
other matters, Midgett complained about his lawyer’s degree of prep-
aration and his unwillingness to pursue certain issues to Midgett’s sat-
isfaction — including a "third person" defense Midgett sought to offer
in relation to the Count One crime. Midgett steadfastly maintained to
his lawyer that a friend of Russell was driving around with the two
of them at the time they encountered Shaw. According to Midgett, it
was Russell’s friend, and not Midgett, who had committed the assault
on Shaw, while Midgett lay in a drug-induced sleep in the back of the
                        UNITED STATES v. MIDGETT                          3
vehicle. Midgett was prepared to offer this testimony himself, but his
lawyer did not want Midgett to take the stand because he did not
believe Midgett’s version of events.

   Notified of problems emerging between client and attorney prior to
trial, the court conducted a hearing and determined that there was no
reason justifying withdrawal, Midgett’s counsel having demonstrated
due diligence in planning and preparing for trial. For the first of sev-
eral times, the court offered Midgett the choice of proceeding on his
own or continuing with his lawyer. Midgett remarked that "there’s no
way I could do it myself," J.A. 55, and so his lawyer remained. The
next day, before the jury was impaneled, the court asked Midgett
whether he intended to testify, to which Midgett replied, "We haven’t
made a decision yet and I really — to be honest, my lawyer really
doesn’t want me, but I kind of wanted to, but we haven’t made a deci-
sion yet." J.A. 69. Trial began and several government witnesses testi-
fied, from whom defense counsel was able on cross-examination to
bring out certain facts helpful to Midgett. For example, Midgett’s
lawyer elicited that Shaw had not been able to identify Midgett in a
photographic lineup and that another witness to the attack on Shaw
had described the culprit to investigators as a tall individual (Midgett
being relatively short).

   Later that day, after a private conference with Midgett, his lawyer
announced to the court that he "must pursuant to the rules of profes-
sional conduct move to withdraw." J.A. 138. The judge and Midgett’s
counsel then left the courtroom for what appears to have been an off-
the-record discussion which neither Midgett nor the government attor-
ney attended.1 When they returned, the court addressed Midgett:

      [Y]our attorney explains to me that you are requesting him
      to offer evidence and present a defense which he does not
      intend to offer and considers improper to make . . . and has
      so advised you, but you nevertheless insist that you are
      going to offer the defense, whatever it is, if he doesn’t . . . .
      I have told him that I will give you the option of proceeding
      without an attorney from this point or continuing in his rep-
  1
   No objection to this hearing has been presented to us and we express
no opinion on a conference of this nature.
4                        UNITED STATES v. MIDGETT
        resentation . . . . So you better talk with [him] and let me
        know if you want him to continue to represent you or if you
        want him to step aside and we’ll continue the trial.

J.A. 139, 140. Midgett ultimately responded that "I’ll continue with
[him] being my attorney, but I don’t want it, I do it under protest. I
do not agree with it at all." J.A. 141-42. The court instructed Mid-
gett’s counsel to describe in an affidavit filed under oath and under
seal with the court his reasons for declining to offer the defense pro-
posed by Midgett.2 The government then continued its case, during
which defense counsel subjected Midgett’s co-defendant Theresa
Russell to cross examination as to the favorable plea agreement she
expected in exchange for her testimony against Midgett.

   The following day, after the government rested its case and Mid-
gett’s motion for acquittal was denied, the court asked whether the
defense had evidence to present. Again, Midgett’s lawyer raised the
issue of his conflict with his client. Defense counsel stated that he had
repeatedly recommended to Midgett that testifying was not in his best
interests. At the court’s prompting, Midgett’s lawyer further asserted
that

        I indicated to you in chambers that I felt I needed to with-
        draw because I was duty bound to make that motion, and
        you directed me to tell you why, and at that point I indicated
        that it is my belief that Mr. Midgett is going to offer infor-
        mation when he testifies that is not in any way truthful or
        in existence that I can determine from any source. . . . [A]nd
        based on what has been represented to me and I understand
        is about to happen if and when he takes the stand, I am duty
        bound to move to withdraw at this point. I can say that the
        issue relates to whether or not a third person was at the
        scene at the time of the destruction incident when Mr. Shaw
        was burned, a third person actually did the act. And I have
        investigated that, I have asked for an identity from this sup-
        posed person. I have asked the co-defendant directly
    2
   We have examined this affidavit, and found no new information in it
necessary to the resolution of the issues before us.
                       UNITED STATES v. MIDGETT                         5
     whether this person exists . . . . There’s nothing whatsoever
     that I can find to corroborate any such representation.

J.A. 297-98. Rather than permitting his lawyer to withdraw, the court
offered Midgett the choice of either acceding to defense counsel’s
refusal to put him on the stand or representing himself without further
assistance of counsel. Midgett repeated that he did not "feel . . . quali-
fied to [represent himself] . . . I’m saying I want to [take the stand],
but I can’t." J.A. 300. In response, Midgett’s lawyer told the court:

     I don’t think he’s being denied his right to testify. He’s got
     a choice here today what he wants to do. He knows the
     parameters. I have asked him a number of times to give me
     the name or a way to find this person, and he can’t do it and
     no one else corroborates it.

J.A. 301. The court agreed, stating that "if the defendant chooses to
take the witness stand, I will permit [him] to withdraw." J.A. 302.
Midgett responded: "I say again, Your Honor, I want to take the wit-
ness stand, but I can’t because I can’t do it without counsel." J.A. 302.
The court finally told Midgett that

     if there is any problem with your taking the stand and not
     being able to take the stand because of your wanting to
     bring before the jury an issue that doesn’t exist and for
     which you have absolutely no evidence to offer other than
     your own testimony, . . . the court is of the opinion that any
     resulting problem is a problem of your own making, and the
     trial will not be further delayed . . . . The time has come that
     we’re going to finish the case, and you and the appellate
     courts may take it from there.

J.A. 303. Midgett declined to testify and his lawyer offered no other
evidence. In his closing statement, defense counsel referred to various
weaknesses and inconsistencies in the statements of certain witnesses,
including Theresa Russell’s motive to give testimony favorable to the
government and Shaw’s inability to identify Midgett in the photo-
graphic lineup. The jury took little time to convict Midgett on all
three counts.
6                        UNITED STATES v. MIDGETT
   After trial the court granted defense counsel’s motion to withdraw,
stating that:

        It was clear throughout the course of the trial that [Midgett]
        repeatedly conferred with counsel and was satisfied with
        counsel’s performance except as it related to . . . [the]
        defense that a third party was responsible for the crime
        charged in Count One, when counsel’s thorough investiga-
        tion and the overwhelming evidence indicated the guilt of
        the Defendant and no one else.

J.A. 372. New counsel was appointed and immediately filed a motion
for new trial, which was denied; several further motions for new trial
were subsequently filed and denied in turn. This appeal by new coun-
sel followed.

   Midgett raises several issues on appeal. In particular, he claims that
the district court erred in conditioning his right to counsel on his
waiver of his right to testify. It is to this issue that we now turn.3

                                     II.

   The question of what a lawyer should do when confronted by
potentially perjurious testimony has long caused consternation in the
legal profession, producing heated debate and little consensus. On the
one hand are the series of constitutional rights to which a defendant
is entitled and for which the defendant’s lawyer is called to provide
    3
    Because this issue is dispositive, we need not reach Midgett’s claim
that the court erred in denying him a new trial based on evidence he
advanced that his competence might have been impaired at the time of
his trial by an overdose of an anti-seizure drug, Dilantin. We note, how-
ever, that the court’s interpretation of the medical evidence presented on
this issue and the court’s first-hand observation of Midgett’s demeanor,
conduct, and competence withstand suggestions of an abuse of discre-
tion. As to Midgett’s other claim, that the court erred in sentencing him
to life based on what were characterized in his PSR as qualifying "three
strikes" predicate convictions, we note that the court may re-evaluate
Midgett’s arguments on this issue should it later prove necessary to do
so.
                       UNITED STATES v. MIDGETT                        7
zealous advocacy; on the other hand are the lawyer’s obligations to
the court to seek the furtherance of justice. Similarly, the court itself
is obliged to ensure that the constitutional rights of the defendant are
protected, while also seeing that proceedings are conducted fairly and
truthfully. Midgett argues that these obligations were not adequately
met when his lawyer, disbelieving Midgett’s proffered testimony,
sought to withdraw from representing him and approached the court
to discuss the lack of corroborative evidence in support of Midgett’s
case. Likewise, Midgett argues that the court should not have con-
fronted him with a choice between exercising his right to take the
stand and his right to be represented by counsel. Under these circum-
stances, we agree.

   The Sixth Amendment guarantees a criminal defendant the right to
the assistance of counsel at trial. See, e.g., Gideon v. Wainwright, 372
U.S. 335 (1963). It is also clear that a criminal defendant has a consti-
tutional right to testify on his own behalf at trial. See Rock v. Arkan-
sas, 483 U.S. 44 (1987). Although the right to testify is not explicitly
set forth in the Constitution, we find its origins in the due process
clause of the Fourteenth Amendment, the compulsory process clause
of the Sixth Amendment, and as a "necessary corollary to the Fifth
Amendment’s guarantee against compelled testimony." Id. at 52. Not-
withstanding its constitutional stature, however, the defendant’s right
to testify is "not unlimited." United States v. Teague, 953 F.2d 1525,
1530 (11th Cir. 1992) (en banc). In particular, "the right to testify
clearly does not include the right to commit perjury." Id. This limita-
tion was explicitly recognized in Nix v. Whiteside, 475 U.S. 157
(1986), the case upon which the government relies in answer to Mid-
gett’s argument on appeal.

   In Nix, the defendant expressly indicated to his lawyer that he
intended to perjure himself at trial by offering testimony that he had
seen a gun in the hand of his victim, when he had previously told his
lawyer that he had not seen a gun, but only feared that the victim had
one. The defendant made clear to his lawyer that he had not seen a
weapon, but thought that testifying to having seen one was necessary
to persuade the jury of his innocence. On pain of withdrawal, his law-
yer would not allow him to testify to his having seen the gun.
Although the defendant alleged that his lawyer’s refusal to allow him
to testify as he proposed constituted ineffective assistance of counsel
8                      UNITED STATES v. MIDGETT
under the Sixth Amendment, the Supreme Court disagreed, conclud-
ing that the "right to counsel includes no right to have a lawyer who
will cooperate with planned perjury." Nix, 475 U.S. at 173. Under
Nix, then, the defendant’s right to counsel and his right to testify on
his own behalf are circumscribed in instances where the defendant has
made manifest his intention to commit perjury. Unlike Nix, however,
where the defendant actually admitted to his lawyer that he planned
to perjure himself, Midgett never told his lawyer or otherwise indi-
cated to him that his intended testimony was perjurious. Rather, Mid-
gett consistently maintained that his third-person defense was true and
that he believed his co-defendant could corroborate his story.

   The question, then, is whether the information known to defense
counsel was sufficient to show that Midgett’s testimony would be per-
jurious so as to bring this case within the rule set forth in Nix. We
conclude that it was not. We recognize that Midgett’s "mystery man
did it" defense lacked other corroboration. Among other things, Mid-
gett’s co-defendant actually testified that no one else was in the van
during the arson/robbery, and, although he had been unable to do so
in an earlier photographic line-up, Shaw did identify Midgett in court
as his assailant. Midgett also sent a letter to Shaw that might have
been interpreted by the jury as a feeble apology for what had hap-
pened to the victim — though the letter is altogether too vague and
indirect to be described as an acknowledgment of guilt.

   Notwithstanding these obstacles to his case, Midgett had appar-
ently been consistent in his interviews with his lawyer that a third per-
son committed the Count One crime and that he did not. Defense
counsel’s responsibility to his client was not dependent on whether he
personally believed Midgett, nor did it depend on the amount of proof
supporting or contradicting Midgett’s anticipated testimony regarding
how the incident happened. In this situation, Midgett never indicated
to his attorney that his testimony would be perjurious. Thus, his law-
yer had a duty to assist Midgett in putting his testimony before the
jury, which would necessarily include his help in Midgett’s direct
examination. Nix, 475 U.S. at 189 (Blackmun, J., concurring)
("Except in the rarest of cases, attorneys who adopt the role of the
judge or jury to determine the facts pose a danger of depriving their
clients of the zealous and loyal advocacy required by the Sixth
                       UNITED STATES v. MIDGETT                         9
Amendment." (internal quotation marks, citations, and punctuation
omitted)).

   Defense counsel’s mere belief, albeit a strong one supported by
other evidence, was not a sufficient basis to refuse Midgett’s need for
assistance in presenting his own testimony. See United States ex rel.
Wilcox v. Johnson, 555 F.2d 115, 122 (3d Cir. 1977) ("While defense
counsel in a criminal case assumes a dual role as a zealous advocate
and as an officer of the court, neither role would countenance disclo-
sure to the Court of counsel’s private conjectures about the guilt or
innocence of his client. It is the role of the judge or jury to determine
the facts, not that of the attorney." (internal quotation marks omit-
ted)). This assessment is consistent with Rule 3.3(a)(3) of the Model
Rules of Professional Conduct, which requires that a lawyer "not
knowingly offer evidence that the lawyer knows to be false," but also
states that "[a] lawyer may refuse to offer evidence, other than the
testimony of a defendant in a criminal matter, that the lawyer reason-
ably believes is false." (emphasis added). Far-fetched as Midgett’s
story might have sounded to a jury, it was not his lawyer’s place in
these circumstances to decide that Midgett was lying and to declare
this opinion to the court. Cf. United States v. Shaffer Equip. Co., 11
F.3d 450, 459 (4th Cir. 1993) (observing that "a mere suspicion of
perjury by a client does not carry with it the obligation to reveal that
suspicion to the court under [West Virginia’s] Rule 3.3"); Hoke v.
Netherland, 92 F.3d 1350, 1360 (4th Cir. 1996) (noting that mere
beliefs on the part of a lawyer, even if "directly contradictory in sub-
stance" to the testimony of a witness, are different from knowledge
of falsity and do not suffice to establish subornation of perjury (inter-
nal citations omitted)).

   As this discussion makes clear, we believe Midgett’s trial lawyer
failed to carry out his duty to zealously defend his client. The issue
on appeal, however, is not whether counsel was ineffective so as to
warrant a new trial, but whether the district court erred by forcing
Midgett to choose between testifying or retaining counsel. We believe
that, in the circumstances of this case, the court did err in this regard,
given that the court effectively mirrored defense counsel’s error by
deciding that Midgett’s testimony would be perjurious. To be sure,
the court had an obligation not to permit known perjury from being
placed before the jury, see Nix, 475 U.S. 162. In this case, however,
10                     UNITED STATES v. MIDGETT
the court merely believed the defendant’s potential testimony would
be dramatically outweighed by other evidence, a situation that did not
warrant the extreme sanction imposed by the court.

   The record reveals that, during the colloquy after the close of the
government’s case, the court defended the choice it imposed on Mid-
gett by declaring that "your wanting to bring before the jury an issue
that doesn’t exist and for which you have absolutely no evidence to
offer other than your own testimony . . . [amounts to] a problem of
your own making." J.A. 303 (emphasis added). Thus, the court based
its ultimatum on an inappropriate weighing of the evidence. Specifi-
cally, the court treated as irrefutable proof of an intent to commit per-
jury the fact that Midgett did not produce corroborating witnesses and
sought merely to offer his own testimony. The defendant was told to
waive either his right to counsel or his right to testify because neither
his counsel nor the court was satisfied that his testimony would be
truthful. In so doing, the court leveled an ultimatum upon Midgett
which, of necessity, deprived him of his constitutional right to testify
on his own behalf. See Johnson, 555 F.2d at 120-21 ("A defendant in
a criminal proceeding is entitled to certain rights. . . . He is entitled
to all of them; he cannot be forced to barter one for another. When
the exercise of one right is made contingent upon the forbearance of
another, both rights are corrupted."). Forcing this "Hobson’s choice"
upon the defendant constituted error that calls for a new trial.

                                  III.

   We conclude that, in the circumstances of this case, the court
impermissibly forced the defendant to choose between two constitu-
tionally protected rights: the right to testify on his own behalf and the
right to counsel. Because all three convictions were affected by this
error, each is vacated and the case remanded for a new trial.

                                         VACATED AND REMANDED